DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-9 and 16-17 as well as the addition of new claim 26 and the cancellation of claims 18-25 in the reply filed on 06/02/22 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/21 & 07/30/21 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  CTE should be explained by adding “coefficient of thermal expansion” next to it so that one knows what the acronym stands for. Moreover, claim 8 should recites “… lower than the CTE of the lid.” Since it is the a comparison of CTE being expressed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the trench”. There is lack of antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(A0(1) as being anticipated by Li et al. (US 2015/0001701, cited on IDS).

a.	Re claim 1, Li et al. disclose a module comprising: a module substrate (unlabeled substrate 210 on figs. 9-10; see also figs. 2-3 and related text as well as remaining of disclosure for more details); a first component 208 (left one; see [0022]) on a top side of the module substrate; a second component 208 (right one) on the top side of the module substrate; a stiffener structure 202 ([0023]) mounted on the top side of the module substrate; and a lid (ensemble of lids 204; see [0026]) mounted on the stiffener structure and covering the first component and the second component.

b.	Re claim 2, the stiffener structure includes an outer support (outer wall) and an inner support (middle wall between chips 208).

c.	Re claim 3, the outer support is joined to the lid within a trench (unlabeled trench 902 into which the outer support of the stiffener structure extends) formed in a roof of the lid.

d.	Re claim 5, the inner support is joined to the lid within a trench 902 (explicit on figs. 9-10).

e.	Re claim 7, the outer support is joined to the lid within a trench (unlabeled trench 902 on the left or right of figs. 9-10 and into which the outer support of the stiffener structure extends) formed in a roof of the lid, and the inner support is joined to the lid within a second trench 902 (labeled ones in the middle) formed in the roof of the lid.

Claim(s) 1-7, 9, 17 and 26 is/are rejected under 35 U.S.C. 102(A0(1) as being anticipated by Fitzgerald et al. (US 2015/0357258).

a.	Re claim 1, Fitzgerald et al. disclose a module comprising: a module substrate 120 (see figs. 2-9 and related text; see remaining of disclosure for more details); a first component 100 ([0025]) on a top side of the module substrate; a second component (not shown, but [0025] explains that there can be a plurality of components 100) on the top side of the module substrate; a stiffener structure 330&360 (see at least [0025]-[0029]) mounted on the top side of the module substrate; and a lid 310 mounted on the stiffener structure and covering the first component and the second component.

b.	Re claim 2, the stiffener structure includes an outer support 330 and an inner support 360.

c.	Re claim 3, the outer support is joined to the lid within a trench 320 formed in a roof of the lid.

d.	Re claim 4, the lid comprises an inner wall (inner wall of a cavity 320 bonded to a protrusion 370 of section 360) joined to the inner support of the stiffener structure (see fig. 2).

e.	Re claim 5, the inner support is joined to the lid within a trench 320 (fig. 2).

f.	Re claim 6, the lid comprises an outer wall (see annotated fig. 5 below where a partial outline of the outer wall is defined) joined to the outer support of the stiffener structure (explicit on fig. 2).


    PNG
    media_image1.png
    859
    1571
    media_image1.png
    Greyscale


g.	Re claim 7, the outer support is joined to the lid within a trench 320 formed in a roof of the lid, and the inner support is joined to the lid within a second trench 320 formed in the roof of the lid (see fig. 2).

h.	Re claim 9, the outer support and the inner support of the stiffener structure comprise different materials with a different coefficient of thermal expansion (CTE) ([0029] discloses that 330 is made of brass while 360 is made of oxygen-free, i.e. pure, copper which is a material different from brass and that has a CTE different from the one of brass; in fact, the CTE of brass is known to be about  18.7 ppm/ºC while the one of copper is known to be  about 16.7 ppm/ºC).

i.	Re claim 17, a peripheral edge of the lid overhangs (i.e. hangs over or above) a peripheral edge of the module substrate.

j.	Re claim 26, the lid includes a hanging portion (wall portion delimited in annotated fig. 5 above) that protrudes (from the narrowest part of recess 320) downward (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0001701, cited on IDS).

Li et al. disclose all the limitations of claim 1 as stated above except explicitly that the stiffener structure is formed of a material with a lower coefficient of thermal expansion (CTE) than the CTE of the lid. However, it is conventionally known in the art to make semiconductor chips such as chips 208 with silicon, and it is also conventionally known in the art to make wiring substrates such as substrate 210 with materials having a CTE close to the one of silicon (which has a well-known CTE of 2.6 ppm/ºC) in order to minimize thermal stress between drawbacks between the silicon chips and the wiring substrate. Li et al. disclose making the CTE of the stiffener structure 202 close to the one of wiring substrate 210 (see [0023], and further disclose forming the substrate 210 and stiffener structure 202 with ceramics (see [0022]-[0023]). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the chips 208 made of silicon as a non-inventive routine, provided the ceramic material of the substrate 210 to have a CTE close to the one of silicon to minimize thermal stress drawbacks between the chips and the substrate, provided the ceramic material of the stiffener structure to have a CTE substantially the same as the one of substrate 210 and as suggested in [0023], and finally provided the lid 204 to be made of copper (see [0026]) in order to enhance heat dissipation. The modification would have resulted in the stiffener structure having a CTE (which would be close to 2.6 ppm/ºC) lower than the CTE of the lid (copper has a known CTE of about 16.7 ppm/ºC).

Claim(s) 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2015/0357258).

a.	Re claim 17 and in the alternative where “overhang” would be consider as “hang or extend outward over so as to overlap”, Fitzgerald et al. do not appear to explicitly disclose that a peripheral edge of the lid overhangs a peripheral edge of the module substrate. However, such a configuration is merely a change in the relative dimension of the lid 310, and it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided to lid such that it has relatively larger footprint than the substrate 120 and this, in order to increase its heat dissipation surface area (see MPEP 2144.I&II and 2144.04.IV; see also MPEP 2144.04.IV(A) (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). The modification would have resulted in the fact that a peripheral edge of the lid overhangs a peripheral edge of the module substrate.

b.	Re claim 26, the lid includes a hanging portion (wall portion delimited in annotated fig. 5 above) that protrudes (from the narrowest part of recess 320) downward (see fig. 2).

	
Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thanu et al. (US 2018/0350712), Ho et al. (US 2015/0187679), Lin et al. (US 2012/0182694), Kurosawa (US 2011/0149537) and Edwards et al. (US 5,881,945) disclose modules similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899